    Case 2:19-cv-13805-DPH-DRG ECF No. 1 filed 12/30/19             PageID.1   Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TRUSTEES OF THE DETROIT
CARPENTERS FRINGE BENEFIT FUNDS,
                                                      Case No.
       Plaintiffs,                                    Hon.

v

KAYWAZEE INSTALLATIONS, INC.,
a Michigan corporation,

       Defendants.
                                                                                             /
 WALTER B. FISHER JR. (P51337)
 FILDEW HINKS, PLLC
 Attorneys for Plaintiffs
 26622 Woodward Avenue
 Suite 225
 Royal Oak, MI 48067
 (248) 837-1397
 wfisher@fildewhinks.com
                                                                                             /

                                       COMPLAINT

       Plaintiffs, by their attorneys, Fildew Hinks, PLLC, state:

       1.     The Detroit Carpenters Fringe Benefit Funds, a voluntary association,

consists of representatives and agents of the Detroit Carpenters Health and Welfare

Fund, the Michigan Regional Council of Carpenters Employee Benefits Fund, the

Carpenters Pension Trust Fund - Detroit and Vicinity, the Carpenters Annuity Fund, the
   Case 2:19-cv-13805-DPH-DRG ECF No. 1 filed 12/30/19           PageID.2    Page 2 of 5



Michigan Regional Council of Carpenters Annuity Fund, the Detroit Carpenters Joint

Apprenticeship and Training Trust Fund, the Guarantee Fund and the Industry

Advancement Fund (if applicable), each of which is a trust fund established pursuant to

the Labor-Management Relations Act of l947 (“LMRA”), as amended, 29 U.S.C., Section

141 et seq., and the Employee Retirement Income Security Act of l974 (“ERISA”), as

amended, 29 U.S.C., Section 1001 et seq., having its principal office in this District and

Division. Plaintiffs are trustees of the funds named, on whose behalf, and on behalf of

whose beneficiaries, this action is filed, as their respective interests shall appear.

      2.     Defendant Kaywazee Installations, Inc., is a Michigan corporation doing

business in this district and division.

      3.     Jurisdiction of this Court is predicated on Section 30l of the LMRA, 29 U.S.C.,

Section l85, and Section 502 of ERISA, 29 U.S.C., Section 1132, this being a suit for

violation of a contract between an employer (Defendant) and the Michigan Regional

Council of Carpenters, AFL-CIO, the successor to the Carpenters District Council of

Detroit, (the “Union”), a labor organization representing employees in an industry

affecting commerce.




                                            2
  Case 2:19-cv-13805-DPH-DRG ECF No. 1 filed 12/30/19            PageID.3    Page 3 of 5




                                 Count I    ERISA Claim

      4.     Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as though fully set forth herein.

      5.     Kaywazee Installations, Inc., either directly or through its authorized agents,

has entered into one or more collective bargaining agreements with the Union, copies

of which are in the possession of the Defendant and are not attached hereto due to

their bulk, but which will be supplied upon request.

      6.     Pursuant to the collective bargaining agreements Kaywazee Installations,

Inc. became obligated to pay wages and to make periodic payments to the Funds

represented by Plaintiffs, which payments constituted employee benefits earned by

employees of Kaywazee Installations, Inc. who were either members, or fell within the

jurisdiction, of the Union and were covered by the collective bargaining agreements.

      7.     Plaintiffs became aware that Kaywazee Installations, Inc. was not making

required fringe benefit contributions in violation of ERISA and its collective bargaining

agreement with the Union on December 14, 2018.

      8.     Pursuant to the collective bargaining agreements alleged above, Defendant

submitted for audit its books and records to verify the accuracy of the contributions




                                            3
  Case 2:19-cv-13805-DPH-DRG ECF No. 1 filed 12/30/19           PageID.4    Page 4 of 5




made to Plaintiffs pursuant to the agreements as well as to determine the amount of

any deficiency for the period April 1, 2013 through June 30, 2015.

      9.      On December 14, 2018, Plaintiffs determined a deficiency for fringe

benefits, in the amount of $9,504.25 for the period April 1, 2013 through June 30, 2015.

See attached Exhibit A.

      10.     Plaintiffs determined outstanding liquidated damages and interest owing

as of December 14, 2018 totaling $7,844.15.

      11.     There is now due and owing to Plaintiffs from Defendant the sum of

$17,348.40.

      12.     Plaintiffs sent the audit letter attached as Exhibit A to the Defendants on

December 14, 2018.

      13.     Plaintiffs sent a demand letter for the unpaid Fringe Benefits and liquidated

damages to the Defendant on December 18, 2019. See Exhibit B.

      14.     Despite demands by Plaintiffs, Defendant has failed, neglected and refused

to pay that amount or any portion thereof.

      WHEREFORE, Plaintiffs pray:

      A.      That this Court enter judgment against Kaywazee Installations, Inc. for

$17,348.40, plus actual costs, double interest and actual attorney fees.


                                             4
       Case 2:19-cv-13805-DPH-DRG ECF No. 1 filed 12/30/19                                         PageID.5   Page 5 of 5




                B.              That this Court grant Plaintiffs any other relief that it deems appropriate.

Dated: December 30, 2019                                                            FILDEW HINKS, PLLC

                                                                                    By:   /s/Walter B. Fisher Jr.
                                                                                          Attorneys for Plaintiffs
                                                                                          26622 Woodward Avenue
                                                                                          Suite 225
                                                                                          Royal Oak, MI 48067
                                                                                          (248) 837-1397
                                                                                          wfisher@fildewhinks.com
                                                                                          P51337




J:\2001\0756\Electronic Pleadings\Complaint (Kaywazee) 12-30-19\Complaint.wpd




                                                                                5
